REISSUE APPLICATIONS
DETAILED ACTION
AIA  - Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,771,397 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

	
	
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	Claim 14 is broader than the original patent claims.  The declaration is made by the assignee.  37CFR 1.175 states: “the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if: (1) The application does not seek to enlarge the scope of the claims of the original patent; or (2) The application for the original patent was filed under § 1.46 by the assignee of the entire interest.”  An application filed prior to September 16, 2012 was not eligible to be filed under 37 CFR 1.46.  While the declaration indicates that the new claim is narrower than the patent claims, claim 14 omits limitations from original claim 1.  Specifically, original claim 1 includes the following limitations that are not included in claim 14: (a) the housing having a corresponding “proximally directed annular surface” in contact with the distal end surface [of the manually operable member], “wherein the surfaces form an interface (emphasis added) having a wave or cam shape, (b) the “manually operable member having an annular distal end surface”, and (c) the spinning attachment “having a distal end “fixedly attached to the tubular shaped member and a proximal end rotatably attached to the manually operable member”.  

Claim Rejections – 35 USC 251	
Claim 14 is rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. Claim 14 is broader in scope than the original claims. This reissue application was filed more than two years after the patent date of the original application.  The previous reissue applications were filed also filed more than two years after the . A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects. 

Claims 14 is rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46.  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  Specifically, original claim 1 includes the following limitations that are not included in claim 14: (a) the housing having a corresponding “proximally directed annular surface” in contact with the distal end surface [of the manually operable member], “wherein the surfaces form an interface (emphasis added) having a wave or cam shape, (b) the “manually operable member having an annular distal end surface”, and (c) the spinning attachment “having a distal end “fixedly attached to the tubular shaped member and a proximal end rotatably attached to the manually operable member”.  

Claim 14 is rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim includes an element identified as “RNS”.  The claim does not set forth what “RNS” means.  

Maintenance Fee
	Applicant is reminded that, for maintenance fees that are due after January 16, 2018, the fee needs to be paid in (i) the underlying patent and (ii) every issued Reissued patent.  In this case, that would apply to the maintenance fed due at 11.5 years from the ‘394 patent’s issue date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2005/115508 to Habeshaw et al, GB 2 451 663 to Jennings, US 5,098,400 to Crouse et al, and US 9,242,050 to Abry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Conferee: /CSW/
Conferee:  /E.D.L/                              SPRS, Art Unit 3993           






    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 7,771,397; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.